Citation Nr: 1126751	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  11-12 591	)	DATE
	)
	)


THE ISSUE

Whether the February 15, 1977, decision of the Board of Veterans' Appeals (Board) that denied restoration of service connection for a psychiatric disorder, should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to March 1966.

This matter is before the Board as an original action on the motion of the Veteran in which he alleges CUE in a February 15, 1977, Board decision that denied restoration of service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In a November 1971, rating decision, the RO granted service connection for schizophrenia, effective April 6, 1971, based on a showing of neuropsychiatric treatment in service, including at separation, and the report of a May 1971 VA medical examination finding that the Veteran's in-service neuropsychiatric treatment represented the initial manifestations of the Veteran's schizophrenia. 

2.  There was a tenable basis for the grant of service connection for schizophrenia.

3.  In a February 1975 rating action, the RO determined that the November 1971 grant of service connection for schizophrenia was clearly and unmistakably erroneous, on the basis that there was no factual basis on which to rest the assumption made by the examiner in May 1971 that the Veteran's neuropsychiatric manifestations in service had any relationship with the Veteran's schizophrenia initially diagnosed five years after his discharge from service and proposed to sever service connection.  

4.  In a rating decision dated in May 1975 the RO implemented the severance of service connection for schizophrenia, effective June 1, 1975, on the basis that treatment for a psychiatric disorder did not begin until six years after separation from service.  

5.  In a February 15, 1977, decision, the Board denied restoration of service connection for schizophrenia while failing to apply the correct standard by finding the previously relied upon VA medical opinion factually unsubstantiated and requiring continuity of symptomatology of the Veteran's condition since service.

6.  Although the correct facts, as they were known at the time, were before the Board on February 15, 1977, the statutory or regulatory provisions then extant were not correctly applied, and the failure to correctly apply those laws and regulations manifestly changed the outcome of the Board's February 15, 1977, decision.


CONCLUSION OF LAW

The February 15, 1977, Board decision was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1406 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  

In November 2010, the Veteran filed a motion to revise or reverse a February 15, 1977, decision of the Board on the basis of CUE.  The Veteran alleges that the Board's failure to restore service connection for a psychiatric disorder constituted CUE. 

The Veteran attorney notes that the February 15, 1977, Board decision denied restoration of service connection for his psychiatric disorder stating the following:

. . . Certainly there was no reported manifestations of a psychosis, such as schizophrenia, and thus nothing in the contemporaneous records to support the opinion of the examiner in 1971, when schizophrenia was first diagnosed, that the schizophrenia was related to the psychiatric disorder in service.  In order to justify such a conclusion there should be a showing of a continuity of appropriate manifestations of a psychiatric disorder following service . . . 

The Veteran's attorney cites the legal standard for severing benefits in 1975 as:

Subject to the limitations contained in §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous  (the burden of proof being upon the Government).  (Where service connection is severed because of a change in or interpretation of a law or Veterans Administration issue, the provisions of § 3.114 are for application.)  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion. . . 

38 C.F.R. § 3.105(d) (1975).  The Veteran argues that the standard was not met in this case.  The Veteran posits that there was no change in diagnosis and no medical authority certified that the diagnosis on which service connection was predicated was clearly erroneous.  The Veteran argues that the Board decision solely disagreed with the medical opinion noted in the May 1971 VA examination report.  

In addition, the Veteran argues that the Board committed CUE in its February 15, 1977, decision by requiring continuity of his psychiatric condition since service as the pertinent regulation stated:

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

38 C.F.R. § 3.303(d) (1975).  The Veteran argues that although continuity was not required, the Board failed to consider medical and lay evidence in existence at the time that demonstrated continuity.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.303(a).

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2010).  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b) (2010).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).

Upon examination at entrance into service in May 1960, the Veteran was not noted to have any psychiatric disorders.  He was treated in service for nerve trouble in October 1965.  He was referred to the neuropsychiatric clinic and the impression given was psychiatric observation, no disease found.  Later in October 1965 the Veteran was treated for nerve trouble with Librium.  On examination at separation from service in March 1966 the Veteran was found to be psychiatrically abnormal.  The examiner noted that the Veteran underwent psychiatric observation in Vietnam for nerve disorder, was treated and that no diagnosis was made.  The examiner stated that the Veteran was feeling better.  The physician further reported that the Veteran had anxiety due to situational stress.  In the Report of Medical History, dated in March 1966, an examiner indicated that the Veteran was seen in the neuropsychiatric clinic in Vietnam for nerve problems and was observed for a psychiatric disorder.

In May 1971 the Veteran was afforded a VA neuropsychiatric examination.  The Veteran reported that he was treated for a nervous condition with medication while in service.  He stated that since leaving service he continued to be nervous but that he had not had any treatment.  He indicated that he was depressed and could not think straight.  He denied being suicidal, having interpersonal difficulties, excessive drinking, and taking of habit-forming drugs.  The Veteran could not sleep, was jumpy, and reported that loud noise bothered him.  He had a fast heart beat.  He indicated that he was out of work.  Based on the psychiatrist's interview of the Veteran and a review of his medical records, the examiner diagnosed the Veteran as having paranoid schizophrenia.  In addition, the psychiatrist opined that the neuropsychiatric symptoms shown in service were the initial manifestations of the Veteran's paranoid schizophrenia.

In a November 1971 rating decision the RO granted service connection for schizophrenia.  The RO based the grant of service connection on the Veteran's service treatment records dated in October 1965 showing that he was still having "nerve trouble" and that the impression was hyperventilation, observe for psychiatric disability.  The RO noted that on neuropsychiatric examination the Veteran stated that he had no treatment since leaving service, that he complained of depression, inability to think straight, sleeplessness, jumpiness, fast heart beat, and poor social life.  The RO noted that the examination report indicated that the Veteran had looked for work since April 1971 without success.  The RO reported that the examiner found that the Veteran's neuropsychiatric condition in service was the initial manifestation of the current condition.  The RO granted service connection for schizophrenia, paranoid type, effective April 6, 1971.  The rating board panel that determined that service connection was warranted included a medical member.

In March 1973 the Veteran reported that he had been hospitalized for his service-connected disorder from May 1972 to February 1973.  In an inpatient VA treatment note, dated May 1972 to February 1973, the Veteran was diagnosed with schizophrenic reaction, undifferentiated type.

In an April 1973 rating decision the Veteran was granted entitlement to a higher rating for his service-connected schizophrenia for the period from May 4, 1972, to March 1, 1973.  The rating board panel again included a medical member.

In a statement dated in October 1973 the Veteran reported that he had been hospitalized from March 1973 to September 1973.  In an inpatient VA treatment note, dated March 1973 to September 1973, the Veteran was diagnosed with schizophrenic reaction, undifferentiated type.

In October 1973 the Veteran was afforded a VA neuropsychiatric examination.  After examination the Veteran was diagnosed with schizophrenia, undifferentiated type, and the disability was noted to be moderately severe to severe.

In a rating decision dated in December 1973, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability due to his psychiatric disability.  The rating board panel again included a medical member.

The Veteran was again treated as an inpatient for schizophrenic reaction, undifferentiated type, from December 1973 to January 1974, August 1974 to December 1974, and April 1975 to May 1975.

In February 1975 the RO proposed severance of service connection for nervous condition.  The RO stated that the initial grant of entitlement to service connection was clearly and unmistakably erroneous because there was no factual basis on which to rest the assumption made by the examiner in May 1971 that the Veteran's manifestations in service had any relationship with the Veteran's medical condition manifested five years after his discharge from service.  Notice was sent to the Veteran in March 1975.

In a rating decision dated in May 1975, the RO implemented the severance of service connection for schizophrenia, reasoning that treatment for a psychiatric disorder did not begin until six years after separation from service.  The severance was effective June 1, 1975.

In a February 15, 1977, decision the Board denied restoration of service connection for schizophrenia.  After recitation of the evidence of record, the Board found that the initial grant of service connection was clearly and unmistakably erroneous.  The Board cited the applicable standard stating that "[s]ervice connection, once granted, may not be severed except where the evidence shows that the grant was clearly and unmistakably erroneous (the burden of proof being upon the Government.  (38 C.F.R. § 3.105)."  The Board stated that the Veteran's service treatment records did not reveal the presence of a chronic neurosis and that the Veteran had "what was described as situational anxiety due to stress."  The Board added that this was "hardly an uncommon occurrence and does not justify service connection."  The Veteran was noted to have no reported manifestations of a psychosis, such as schizophrenia, and therefore nothing in the contemporaneous records to support the opinion of the examiner in 1971 that the Veteran's schizophrenia was related to the psychiatric disorder in service.  The Board found that "[i]n order to justify such a conclusion there should be a showing of continuity of appropriate manifestations of a psychiatric disorder following service."  The Board found that situational anxiety but not chronic neurosis was demonstrated in service, that a continuity of manifestations since service had not been demonstrated, that schizophrenia was first diagnosed in 1971, that there was no adequate basis for relating the Veteran's service to the development of schizophrenia, and that service connection for a psychiatric disorder, classified as schizophrenia, was granted by the regional office in 1971 but severed in 1975.  The Board concluded that schizophrenia, or any other chronic psychiatric disorder, clearly and unmistakably was not incurred in or aggravated by service, and schizophrenia clearly and unmistakably was not manifested to a degree of ten per cent or more within one year following separation from service.  In addition, the Board concluded that the grant of service connection for schizophrenia was clearly and unmistakably erroneous.

In the February 15, 1977, decision, the Board noted the correct facts as they were known at the time.  However, the Board incorrectly applied the applicable regulatory provisions then extant, the regulation governing a determination of severance of service connection.

By finding that the opinion rendered in the May 1971 examination report was faulty based upon a finding that there were no reported manifestations of a psychosis, such as schizophrenia, in the contemporaneous records to support the opinion that the Veteran's schizophrenia was related to the psychiatric symptoms and treatment in service and finding that "[i]n order to justify such a conclusion there should be a showing of continuity of appropriate manifestations of a psychiatric disorder following service," the Board incorrectly applied the applicable regulatory provisions requiring that the initial grant of service connection be clearly and unmistakably erroneous.  In making this finding the Board weighed the evidence of record regarding the adequacy of the May 1971 examination rather than considering whether the grant of service connection was clearly and unmistakably erroneous based upon the evidence of record, including that subsequent to the grant of service connection.  

The evidence before the Board in February 1977, discussed above, uniformly showed that the Veteran received neuropsychiatric treatment in service, was diagnosed with schizophrenia subsequent to service, and that an opinion was rendered in May 1971 by a VA psychiatrist that the Veteran's in-service psychiatric symptoms represented the first manifestations of his schizophrenia based upon the Veteran's in-service treatment.  In addition, at the time of the November 1971 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating panel participated in the November 1971 decision and was a signatory to the determination.  His signature signified his agreement with the finding that the Veteran's schizophrenia was incurred in service.  See MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010) (acknowledging RO rating boards included physicians in pre-Colvin era decisions and permissibly relied on the medical judgment offered by the medical member of the rating board who participated in the determination); see also Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  Therefore, not only the VA examiner, but the medical member of the rating panel found sufficient evidence to find that the Veteran's schizophrenia was incurred in service.  In addition, the evidence dated subsequent to the grant of service connection included April 1975 lay statements prepared by the Veteran's sister and his former spouse, who reported observing a change in the Veteran's behavior, including the onset of psychiatric symptoms following service.  As such, it is undebatable that the establishment of service connection for schizophrenia was not clearly and unmistakably erroneous and service connection for schizophrenia should have been restored.  

In sum, while citing the standard for CUE, the Board instead adjudicated the merits of service connection, as if the appeal were before it on a de novo basis.  Thus, the Board did not correctly apply the law, and the Board's failure to do so manifestly changed the outcome of the appeal.  Had the Board correctly analyzed the issue before it in its February 15, 1977, decision, the Board would have concluded that there was a tenable basis in the record for service connection for schizophrenia.  Under these circumstances, the Veteran would have been entitled to restoration of service connection for schizophrenia from June 1, 1975, the effective date of the termination of that benefit.  Accordingly, the Board concludes that there was CUE in the February 15, 1977, Board decision denying restoration of entitlement to service connection for schizophrenia.  Hence, the motion for reversal of that decision must be granted.


ORDER

As CUE has been found in the February 15, 1977, Board decision denying restoration of service connection for schizophrenia, effective June 1, 1975, entitlement to service connection for schizophrenia is reinstated.



                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



